Order entered October 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00353-CV

               MRC PERMIAN COMPANY AND JOE FORAN, Appellants

                                               V.

  THREE RIVERS OPERATING COMPANY AND THREE RIVERS ACQUISITION
                          LLC, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-12637-A

                                           ORDER
       We GRANT appellees’ September 30, 2014 unopposed second motion for extension of

time to file brief and ORDER the brief be filed no later than November 13, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE